                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


JOSHUA TERRELL LOCKETT,

       Petitioner,
V.

                                                                   Civil Action No.3:18CV325
HAROLD CLARK,

       Respondent.

                                 MEMORANDUM OPINION


       Joshua Terrell Lockett, a Virginia state prisoner proceeding pro se, brings this petition

pursuant to 28 U.S.C. § 2254 ("§ 2254 Petition," EOF No. 1), challenging his convictions in the

Circuit Court for the City of Petersburg ("Circuit Court"). Following a jury trial in the Circuit

Court, Lockett was convicted of second degree murder, use of a firearm to commit second degree

murder, and manufacture of a controlled substance. In his § 2254 Petition, Lockett asserts:'

       Claim One:     "Lockett was denied his right to effective assistance of counsel under the
                      Sixth Amendment ... when trial counsel [Susan Allen, Esq.,] failed to
                      request a jury instruction on the lesser included offense of voluntary
                      manslaughter." (§ 2254 Pet 6.)

       Claim Two: "Lockett was denied his right to effective assistance of counsel under the
                  Sixth Amendment ... when counsel [Walter Harris, Esq.] failed to
                  communicate a plea agreement to Mr. Lockett being offered to him by the
                      Commonwealth." {Id. at 11.)

       Respondent moves to dismiss on the ground that Claim Two is unexhausted and

procedurally defaulted and that Claim One lacks merit. For the reasons set forth below,the Motion

to Dismiss(ECF No. 8) will be DENIED WITHOUT PREJUDICE.



      'The Court corrects the spelling, punctuation, and capitalization in the quotations from
Lockett's submissions. The Court employs the pagination assigned to the parties' submissions by
the CM/ECF docketing system.
                                     I. Procedural History

       After his jury trial, the Circuit Court sentenced Lockett to thirty-three years and one month

of imprisonment. (ECFNo. 10-2, at 2.) Lockett appealed, challenging m/er a/Za, the sufficiency

ofthe evidence with respect to his conviction for second degree murder. (ECF No. 10-3, at 3.) In

rejecting that challenge, the Court of Appeals of Virginia summarized the evidence as follows:

               Appellant admitted he shot and killed the victim. At trial, he testified that
       he did not see the victim holding a gun, but he stated "it appeared to me that [the
       victim] was maybe brandishing a weapon" at the time appellant shot him. After
       the shooting, appellant fled the scene. Appellant also admitted he told numerous
       lies to the police in his statement.
                Other witnesses testified they did not see the victim in possession of a
       firearm on the night of the shooting. In addition, prior to the shooting, appellant
       and the victim had an encounter during which the victim saw appellant talking to
       the victim's girlfriend, Indya Greene. Sharasha Branch testified the victim asked
       Greene why she was talking to appellant, then he left in a car. Branch testified
       appellant said he did not like the way the victim looked at him. Philicia Chambliss
       testified appellant said if the victim looked at him like that again, appellant would
       "lay him down," and "he won't get back up." Chambliss also testified appellant
       said,"I'm going to bust a cap in his ass," referring to the victim. Another witness
       testified appellant said he "was going to put a bullet in [the victim], and he won't
       get back up." After making these remarks, on that same evening, appellant shot the
       victim twice with one bullet striking the victim in the chest.

{Id. at 4 (alterations in original).) Thereafter, the Supreme Court of Virginia refused Lockett's

petition for appeal. (ECFNo. 10-4.)

       On September 1, 2016, Lockett filed a petition for a writ of habeas corpus in the Circuit

Court, wherein he raised Claim One ofthe present § 2254 Petition. (ECF No. 10-7, at 2.) On or

about December 12, 2016, Respondent filed a Motion to Dismiss the state habeas petition(ECF

No. 10-6, at 1) and attached to the Motion to Dismiss an affidavit from Susan E. Allen, Esq., who

represented Jones at trial. {Id. at 19-26.) In that affidavit, Ms. Allen noted that Walter Harris,

Esq., with the Petersburg Public Defender's Office had previously represented Lockett on the

instant criminal charges. {Id. at 25.) Ms. Allen represented that Mr. Harris informed her that
Lockett previously rejected a plea offer from the prosecution for "a plea for 20 years." {Id.) This

information provides the basis for Claim Two in the present § 2254 Petition.

       On January 5, 2017, the Circuit Court denied the state petition for a writ of habeas corpus.

(ECF No. 10-7, at 9.) Lockett appealed. (ECF No. 10-8.) On February 26, 2018, the Supreme

Court of Virginia refused the petition for appeal in a summary order. (ECF No. 10-9.)

                            II. Exhaustion and Procedural Default

       Before a state prisoner can bring a § 2254 petition in federal district court, the prisoner

must first have "exhausted the remedies available in the courts of the State."           28 U.S.C.

§ 2254(b)(1)(A). State exhaustion "is rooted in considerations of federal-state comity," and in

Congressional determination via federal habeas laws "that exhaustion of adequate state remedies

will 'best serve the policies offederalism.'" Slavek v. Hinkle, 359 F. Supp. 2d 473,479(E.D. Va.

2005)(quoting Preiser v. Rodriguez^ 411 U.S. 475, 491-92 & n.lO (1973)). The purpose of

exhaustion is "to give the State an initial opportunity to pass upon and correct alleged violations

of its prisoners' federal rights." Picard v. Connor, 404 U.S. 270, 275 (1971)(internal quotation

marks omitted). Exhaustion has two aspects. First, a petitioner must utilize all available state

remedies before he can apply for federal habeas relief. See O'Sullivan v. Boerckel, 526 U.S. 838,

844-48 (1999). As to whether a petitioner has used all available state remedies, the statute notes

that a habeas petitioner "shall not be deemed to have exhausted the remedies available in the courts

of the State ... if he has the right under the law of the State to raise, by any available procedure,

the question presented." 28 U.S.C. § 2254(c).

       The second aspect of exhaustion requires a petitioner to have offered the state courts an

adequate opportunity to address the constitutional claims advanced on federal habeas. "To provide

the State with the necessary 'opportunity,' the prisoner must 'fairly present' his claim in each

appropriate state court (including a state supreme court with powers of discretionary review),

                                                 3
thereby alerting that court to the federal nature of the claim." Baldwin v. Reese, 541 U.S. 27, 29

(2004)(quoting Duncan v. Henry,513 U.S. 364, 365-66(1995)). Fair presentation demands that

"both the operative facts and the controlling legal principles" must be presented to the state court.

Longworth v. Ozmint, 377 F.3d 437, 448 (4th Cir. 2004)(quoting Baker v. Corcoran, 220 F.3d

276, 289 (4th Cir. 2000)). The burden of proving that a claim has been exhausted in accordance

with a "state's chosen procedural scheme" lies with the petitioner. Mallory v. Smith,21 F.3d 991,

994-95 (4th Cir. 1994).

       "A distinct but related limit on the scope of federal habeas review is the doctrine of

procedural default." Breard v. Pruett, 134 F.3d 615,619(4th Cir. 1998). This doctrine provides

that "[i]f a state court clearly and expressly bases its dismissal of a habeas petitioner's claim on a

state procedural rule, and that procedural rule provides an independent and adequate ground for

the dismissal,the habeas petitioner has procedurally defaulted his federal habeas claim." Id. (citing

Coleman v. Thompson, 501 U.S. 722, 731-32 (1991)).               A federal habeas petitioner also

procedurally defaults claims when the "petitioner fails to exhaust available state remedies and The

court to which the petitioner would be required to present his claims in order to meet the exhaustion

requirement would now find the claims procedurally barred.'" Id. (quoting Coleman,501 U.S. at

735 n. 1).^ The burden of pleading and proving that a claim is procedurally defaulted rests with

the state. Jones v. Sussex IState Prison, 591 F.3d 707,716(4th Cir. 2010)(citing cases). Absent

a showing of "cause for the default and actual prejudice as a result of the alleged violation of

federal law," or a showing that "failure to consider the claims will result in a fundamental


       ^ In this instance, even though the claim has not been fairly presented to the Supreme Court
of Virginia, that court would find the claim procedurally barred. Because a petitioner could not
now raise his claims in the Supreme Court of Virginia, the exhaustion requirement is "technically
met." Hedrick v. True, 443 F.3d 342, 364 (4th Cir. 2006)(citing Gray v. Netherland, 518 U.S.
152, 161-62(1996)).
miscarriage ofjustice," this Court cannot review the merits of a defaulted claim. Coleman, 501

U.S. at 750; jee Harris v. Reed,489 U.S. 255,262(1989).

       Here, Respondent notes that Lockett failed to raise Claim Two in his state habeas

proceedings, so that claim is unexhausted. Respondent further argues that Claim Two is defaulted

because when Locket learned ofthe factual basis ofthis claim, he could have moved to amend his

state habeas petition to raise the claim, but he did not do so. Respondent contends that if Lockett

now attempted to raise Claim Two in the Supreme Court of Virginia in a habeas petition, that

habeas petition would be barred as successive pursuant to section 8.01-654(B)(2) of the Virginia

Code,^ and as untimely pursuant to section 8.01-654(A)(2) ofthe Virginia Code."^

      Virginia's statute oflimitations for habeas actions and the bar on successive habeas petitions

are generally adequate and independent procedural rules. See Clagett v. Angelone, 209 F.3d 370,

379(4th Cir. 2000);Sparrow v. Dir., Dep 7 ofCorr.,439 F. Supp.2d 584,587-88(E.D. Va. 2006).

"However,the fact that a state procedural rule is adequate in general does not answer the question

of whether the rule is adequate as applied in a particular case." Reid v. True, 349 F.3d 788, 805


       ^ This statute provides, in relevant part:

       Such petition shall contain all allegations the facts of which are known to petitioner
       at the time offiling and such petition shall enumerate all previous applications and
       their disposition. No writ shall be granted on the basis of any allegation the facts
       of which petitioner had knowledge at the time offiling any previous petition.

Va. Code Ann. § 8.01-654(B)(2)(West 2019).

       ^ This statute provides, in relevant part:

       A habeas corpus petition attacking a criminal conviction or sentence ... shall be
       filed within two years from the date of final judgment in the trial court or within
       one year from either final disposition of the direct appeal in state court or the time
       for filing such appeal has expired, whichever is later.

Va. Code Ann. § 8.01-654(A)(2)(West 2019).
(4th Cir. 2003)(citing Brown v. Lee,319 F.Sd 162,170(4th Cir. 2003)). "A state rule is 'adequate'

if it is firmly established and regularly or consistently applied by the state court...   Brown,319

F.3d at 169 (citing Johnson v. Mississippi, 486 U.S. 578, 587 (1988)). In making this adequacy

determination, courts ask "whether the particular procedural bar is applied consistently to cases

that areprocedurally analogous." McCarver v. Lee, 221 F.3d 583, 589(4th Cir. 2000).

       Here, Respondent fails to cite cases showing that the Virginia courts have regularly and

consistently applied section 8.01-654(B)(2) and section 8.01-654(A)(2) of the Virginia Code to

bar habeas petitions when the petitioner only learned of the facts supporting the claim during a

prior state habeas proceeding. See Jones, 591 F.3d at 716 (citing cases for the proposition that

"the burden rests with a state to prove the adequacy ofthe relied-on procedural bar"). Additionally,

Respondent fails to explain why any default of Claim Two would not be excused under Martinez

V. Ryan, 566 U.S. 1 (2012). See id. at 21-22 (Scalia, J., dissenting) (observing that "as a

consequence of today's decision the States will always be forced to litigate in federal habeas, for

all defaulted ineffective-assistance-of-trial-counsel claims (and who knows what other

claims)...the validity of the defaulted claim (where collateral-review counsel was not

appointed)"). Accordingly, Respondent's Motion to Dismiss will be DENIED WITHOUT

PREJUDICE with respect to Claim Two.

                       III. Applicable Constraints on Federal Habeas Review

      In order to obtain federal habeas relief, at a minimum,a petitioner must demonstrate that he

is "in custody in violation of the Constitution or laws or treaties of the United States."

28 U.S.C. § 2254(a). The Antiterrorism and Effective Death Penalty Act ("AEDPA") of 1996

further circumscribed this Court's authority to grant relief by way of a writ of habeas corpus.

Specifically,"[sjtate court factual determinations are presumed to be correct and may be rebutted
only by clear and convincing evidence." Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008)

(citing 28 U.S.C. § 2254(e)(1)). Additionally, under 28 U.S.C. § 2254(d), a federal court may not

grant a writ of habeas corpus based on any claim that was adjudicated on the merits in state court

unless the adjudicated claim:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law,as determined by the Supreme Court
       ofthe United States; or
       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light ofthe evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). The Supreme Court emphasizes that the question "is not whether a federal

court believes the state court's determination was incorrect but whether that determination was

unreasonable—a substantially higher threshold." Schriro v. Landrigan,550 U.S.465,473(2007)

(citing Williams v. Taylor, 529 U.S. 362,410(2000)).

                  IV. Claim One- Alleged Ineffective Assistance of Counsel

       To demonstrate ineffective assistance of counsel, a convicted defendant must show, first,

that counsel's representation was deficient, and second, that the deficient performance prejudiced

the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To satisfy the deficient

performance prong of Strickland, the convicted defendant must overcome the '"strong

presumption' that counsel's strategy and tactics fall 'within the wide range of reasonable

professional assistance.'" Burch v. Corcoran, 273 F.3d 577, 588 (4th Cir. 2001) (quoting

Strickland, 466 U.S. at 689). The prejudice component requires a convicted defendant to "show

that there is a reasonable probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome." Strickland, 466 U.S. at 694. In analyzing ineffective
assistance of counsel claims, it is not necessary to determine whether counsel performed

deficiently if the claim is readily dismissed for lack of prejudice. Id. at 697.

       Here, in Claim One,just like he did on state habeas, Lockett faults trial counsel for failing

to proffer a jury instruction for voluntary manslaughter. On state habeas in the Circuit Court,

however, both the Respondent's Motion to Dismiss and the Circuit Court's Order dismissing the

state habeas petition incorrectly referred to the requested instruction as involuntary manslaughter.

{See, e.g., ECF No. 10-6, at 6; ECF No. 10-7, at 6.)^ Respondent acknowledges this error, but

contends that "while there are differences between voluntary and involuntary manslaughter, they

do not impact the logic underlying the circuit court's denial of Lockett's claim under the facts of

the case."(ECF No. 10,at 3 n.1.) Thereafter, Respondent argues why the Circuit Court's dismissal

of Claim One was reasonable while making some minor concessions in footnotes as to distinction

between voluntary and involuntary manslaughter. {See, e.g., ECF No. 10, at 13 n.3; id. at 14 n.4.)

       Contrary to Respondent's contention, under the facts of this case, there is a significant

difference between the failure to request an involuntary manslaughter instruction and the failure

to request a voluntary manslaughter instruction. In Virginia,"[vjoluntary manslaughter is defined

as an intentional killing committed while in the sudden heat of passion upon reasonable

provocation." Turner v. Commonwealth, 476 S.E.2d 504, 506 (Va. Ct. App. 1996) (citation

omitted), aff'd, 492 S.E.2d 447 (Va. 1997). "[T]he crime of common law involuntary

manslaughter has two elements: 1) the accidental killing of a person, contrary to the intention of

the parties; and 2)the death occurs in the defendant's prosecution ofan unlawful but not felonious

act, or in the defendant's improper performance of a lawful act." West v. Dir. ofDep't ofCorr.,



       ^ Trial counsel's affidavit correctly referred to the requested instruction as pertaining to
voluntary manslaughter. (ECF No. 10-6, at 19-26.)
639 S.E.2d 190, 195 (Va. 2007)(citations omitted). Lockett's own testimony indicated that he

intended to kill the victim, thus an involuntary manslaughter instruction would not have been

appropriate.

       Respondent, however, has provided only superficial argument as to why the failure to

request a voluntary manslaughter instruction was reasonable and why Lockett was not prejudiced

by the failure to request the same. The Supreme Court of Virginia has concluded that:

       [i]n a given situation, the accused, without producing evidence, may be entitled to
       an instruction on manslaughter, or even to a verdict on that lesser charge, if it can
       reasonably be inferred from the Commonwealth's evidence that he acted in the heat
       of passion. Where the Commonwealth's evidence does not permit such an
       inference, however, the burden of production shifts to the accused. But when he
       produces some credible evidence that he acted in the heat of passion, he is entitled
       to an instruction on manslaughter and also, if the evidence as a whole raises a
       reasonable doubt that he acted maliciously, to a verdict on the lesser charge of
       homicide.


Lee V. Clarke^ 781 F.3d 114, 123 (4th Cir. 2015)(quoting Hodge v. Commonwealth, 228 S.E.2d

692, 697 (Va. 1976)). Given the present briefing, the Motion to Dismiss will be DENIED

WITHOUT PREJUDICE with respect to Claim One.

                                         V. Conclusion


       The Motion to Dismiss(EOF No. 8) will be DENIED WITHOUT PREJUDICE. Within

forty-five(45)days ofthe date of entry hereof. Respondent shall file a further response to Claims

One and Two. Such response may raise any procedural defense, but also must address the merits

of Claims One and Two and explain why such claims are subject to dismissal under a de novo

standard of review. To the extent that Respondent requires the Court's assistance in obtaining

information and documents from Lockett's former counsel, he should promptly file the appropriate

motion.
      The Motion to Substitute Attorney(ECF No. 7) will be GRANTED. John Jones, IV, Esq.,

will be SUBSTITUTED as counsel for Respondent.

      An appropriate Order shall issue.




                                          ,JohnA. Gibney,fe/ y<,
                                                         Jr. / A
Date: ^              2J^l^                United States District Judge
Richmond, Virginia




                                           10
